DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., U.S.P.G. Pub. No. 2014/0016953, in view of admitted prior art.
The reasoning of the rejections of claims 1, 2, and 6-9 in the Office Action dated 3/21/22 are repeated herein in their entirety with the following modification.
Applicant has failed to adequately traverse the finding of officially noticed facts in the Office Action dated 3/21/22, by specifically pointing out the supposed errors in the examiner’s action, including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  As such, Applicant has admitted the officially noticed facts.  MPEP 2144.03 (C).

Claims 10-12, 16-22, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., U.S.P.G. Pub. No. 2014/0016953.
The reasoning of the rejections of claims 10-12, and 16-22, and 26-28 in the Office Action dated 3/21/22 are repeated herein in their entirety without modification.

Response to Arguments
Applicant's arguments filed 6/21/22, and explicated in the Interview conducted on 6/30/22, have been fully considered but they are not persuasive.
Applicant argues:
A) Each subcondition of the cited Conditions in the reference must be met before Yoshida starts timing, therefore the timings cannot be equivalents to the claimed rotation numbers because Yoshida fails to capture certain rotations; and,
B) Yoshida fails to store the claimed rotation numbers in memories because Yoshida fails to capture certain rotations when measuring timings.

Each of Figures 2 and 3, with all stages and subconditions, is marked at the left with a bracket indicating which condition it is in.  There is no indication in the reference that any subcondition of such marked conditions is to be excluded from the respective Condition, or its timing, particularly during the many step functions in Conditions 2 and 3.  Moreover, the reference discusses in para. 116 that the coefficients are determined such that rotation and charging are applied at the same time.  Nothing indicates that the use of the determined coefficients during image formation ought to be different than when those coefficients were determined for actual use.  Even further, the reference in para. 16-18 recognizes that wear occurs for many reasons, including sliding friction and discharging processes.  The reference does not envision excluding the time between, for example, Fig 2 F11 and F12, simply because it knows that wear is occurring during that time as well.


Allowable Subject Matter
Claims 3-5, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-25 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEVAN A AYDIN/Primary Examiner, Art Unit 2852